Citation Nr: 1448605	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to separate disability ratings for service-connected obstructive sleep apnea and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1986 through June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, among other issues, granted service connection for asthma, effective from July 1, 2009, but assigned a single 50 percent disability rating which encompassed the newly service-connected asthma and a previously service-connected obstructive sleep apnea disability.  The Veteran has perfected a timely appeal in which he asserts entitlement to separate disability ratings for his asthma and obstructive sleep apnea.

The Veteran's claims file consists entirely of records maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

Testimony was received from the Veteran during a July 2014 video conference hearing.  A transcript of this testimony is associated with the electronic claims file.

The Board observes that the RO issued a March 2014 Statement of the Case (SOC) concerning the issue of the Veteran's entitlement to service connection  for positional vertigo related to Eustachian tube dysfunction.  In the SOC, the RO references a Notice of Disagreement (NOD) that was purportedly received in May 2010.  The Board notes that service connection for positional vertigo was actually granted by the RO in a March 2010 rating decision; hence, to the extent that the RO issued an SOC addressing a purported appeal as to the issue of service connection for positional vertigo, the SOC would appear to have been issued in error.  Indeed, a careful review of the record shows that the Veteran has never filed an NOD relative to the March 2010 rating decision and concerning his positional vertigo disability.  Finally, the Board also notes that the scope of the Veteran's appeal was discussed with the Veteran and his representative and noted on the record during the July 2014 video conference hearing.  Indeed, the record shows that the Veteran and his representative concur that the sole issue on appeal is the issue of the Veteran's entitlement to separate disability ratings for sleep apnea and asthma.  As the Veteran has not taken any steps to initiate or perfect an appeal as to any issue concerning his service-connected positional vertigo, the Board does not accept jurisdiction over any such matter.


FINDINGS OF FACT

1.  Service connection is in effect for the Veteran for obstructive sleep apnea and asthma.

2.  Disabilities due to obstructive sleep apnea are rated in accordance with the criteria under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847, and, disabilities due to asthma are rated under DC 6602.

3.  The Veteran's obstructive sleep apnea and asthma are rated under a single 50 percent disability rating that is assigned pursuant to the criteria under DC 6847.

4.  The controlling laws and regulations do not permit the assignment of separate disability ratings for disabilities that are rated under DC 6602 and DC 6847.

5.  The Veteran's obstructive sleep apnea has required the use of a CPAP machine, however, has not resulted in any respiratory failure, carbon dioxide retention, or cor pulmonae.

6.  The Veteran has been able to demonstrate pulmonary function that includes FEV-1 that is 88 percent of predicted value prior to medication, and 91 percent of predicted value after taking medication, and, FEV-1/FVC that is 83 percent of predicted value prior to medication, and 85 percent of predicted value after taking medication; and moreover, he has not required monthly follow-up visits with a physician for asthma exacerbations or required the use of corticosteroids.


CONCLUSIONS OF LAW

1.  Separate disability ratings for obstructive sleep apnea and asthma are not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.14, 4.96, 4.97, Diagnostic Codes 6602 & 6847 (2014).

2.  The criteria for an initial disability rating in excess of 50 percent for obstructive sleep apnea with asthma are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6602 and 6847 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose certain obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans' Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The question before the Board is whether the Veteran is entitled to separate disability ratings for service-connected obstructive sleep apnea and asthma.  In the present case, the facts are not in dispute.  Moreover, resolution of the issue on appeal is dependent wholly on interpretation of the controlling VA statutes and regulations.  Accordingly, VA is not under any notification or assistance duties in this case.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  For this reason, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Furthermore, to the extent the Board may be in error as to finding that VCAA does not apply, the Board further notes that this appeal arose from a rating decision that granted service connection and assigned a disability rating and effective date for the award.  Thus, statutory notice had served its purpose, and its application was no longer required.  Additional VCAA notice is not required concerning the "downstream" initial rating and effective date elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the initial rating and effective date, and that a court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Since the RO issued an SOC addressing the downstream claim, no further notice is required. See Goodwin v. Peake, 22 Vet. App. 128 2008); Huston v. Principi, 17 Vet. App. 195 (2003).

With regard to the duty to assist, treatment records have been secured, and the Veteran was afforded VA examinations in 2009.  The examinations were provided by qualified medical professionals and contains necessary findings to rate the Veteran's service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met. 38 C.F.R. § 3.159(c)(4) (2013). 

II.  Entitlement to Separate Disability Ratings for
Obstructive Sleep Apnea and Asthma

By way of history, the Veteran's claim for service connection for sleep apnea was received by VA in February 2009.  That claim was granted by the RO in Philadelphia, Pennsylvania in a May 2009 rating decision, effective from July 2, 2009, with an assigned 50 percent initial disability rating pursuant to the criteria under 38 C.F.R. § 4.97, DC 6847.  A subsequent November 2009 rating decision awarded an earlier effective date of July 1, 2009.

A separate claim for service connection for asthma was received from the Veteran in September 2009.  In a November 2009 rating decision, the Philadelphia RO granted that claim, effective from July 1, 2009.  Apparently citing 38 C.F.R. § 4.96(a), the RO did not assign a new and separate disability rating for the Veteran's asthma, but rather, rated the newly service-connected asthma together with the previously service-connected obstructive sleep apnea via a single 50 percent disability rating assigned pursuant to DC 6847.

As noted above, the Veteran argues on appeal that he is entitled to separate disability ratings for his service-connected asthma and sleep apnea.  The Veteran's primary arguments and assertions are expressed in his November 2009 NOD and July 2014 hearing testimony.

First, the Veteran acknowledges that 38 C.F.R. § 4.96(a) states that disabilities rated under DCs 6600 through 6817 and disabilities rated under DCs 6822 through 6847 are not to be combined.  He asserts, however, that the cited regulation expresses those conditions in the disjunctive, and hence, appears to argue that a plain reading of 38 C.F.R. § 4.96(a) does not prohibit the assignment of separate disability ratings where one disability is rated pursuant to a criteria ranging within DCs 6600 through 6817 and another disability rated under criteria ranging within DCs 6822 through 6847.

The Veteran also argues that the manifestations of sleep apnea and asthma are not duplicative or overlapping; hence, he appears to be arguing that the assignment of separate disability ratings for each would not constitute "pyramiding," which is forbidden under 38 CFR 4.14.  In that regard, the Veteran makes the distinction that sleep apnea is a caused by obstructive factors, results in disruption of his breathing during sleep, and is alleviated by use of a CPAP machine; whereas his asthma results from exposure to allergens, irritants, and physical exertion, thus resulting in a contraction of the bronchi, and is treated by inhalers and anti-inflammatory medications.  In sum, the Veteran appears to be arguing that since the two disabilities are the result of distinct medical etiologies and present symptoms that do not overlap, he is entitled to separate disability ratings for each disability.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 C.F.R. § 4.96 states, "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other."  The regulatory language continues that, in instances where there are two disabilities falling under the foregoing restriction, "[a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.96(a) (emphasis added).

In addressing the Veteran's interpretation of this regulatory provision, and which diagnostic code ratings may not be combined with other diagnostic code ratings, the Board notes that absent an expressly defined term within a statute, "a fundamental canon of statutory construction is that when interpreting a statute, the words of a statute are given 'their ordinary, contemporary, common meaning.'"  See Gordon v. Nicholson, 21 Vet. App. 270, 277 (2007).  The canons of statutory construction apply to regulations as well as statutes.  See Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994).

Mindful of the foregoing, as highlighted by the Board in its emphasis of the word "and" as used in the language of 38 C.F.R. § 4.96(a), the regulation actually states in the conjunctive that, "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other."  Hence, the Veteran's reading that the regulation expresses those conditions in the disjunctive is mistaken.  Indeed, a plain reading of the language under 38 C.F.R. § 4.96(a) gives no indication of any alteration or limitation of the express language quoted above.  Under the circumstances, the Board sees no merit in the Veteran's assertion that the conditions expressed under 38 C.F.R. § 4.96(a) are expressed in the disjunctive.

Careful analysis of the language of 38 C.F.R. § 4.96(a) and the rating criteria of Diagnostic Codes 6600 through 6847 reveals that in stating that "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other," VA did not intend to prohibit the assignment of separate disability ratings for conditions that are each rated under Diagnostic Codes 6600 through 6817, and, are each rated under 6822 through 6847, as the Veteran appears to suggest.  The simple explanation for the reason that VA did not state more simply in 38 C.F.R. § 4.96(a) that ratings under Diagnostic Codes 6600 through 6847 may not be combined is that the diagnostic codes excluded in the phrase "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847" are not necessarily manifested by lung or pleural involvement.  In such cases, the assignment of separate evaluations for a disability rated under one of the excluded diagnostic codes and a disability rated under 6600 through 6817 or 6822 through 6847, would not amount to impermissible pyramiding.  See C.F.R. § 4.14 (2014) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability); Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46,720, 46,727 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  As both asthma and obstructive sleep apnea are both necessarily manifested by lung or pleural involvement, separate ratings are prohibited by 38 C.F.R. § 4.96(a). 

To the extent that the Veteran has asserted that the assignment of separate disability ratings under Diagnostic Code 6602 and 6847 would not amount to impermissible pyramiding because obstructive sleep apnea and asthma present with distinct manifestations, such argument is unavailing.  The Board recognizes that the evidence of record supports a finding that sleep apnea and asthma present distinct manifestations.  That notwithstanding, the Board is bound by 38 C.F.R. § 4.96(a), which specifically prohibits the assignment of separate evaluations for asthma and obstructive sleep apnea.

The Board is sympathetic to the Veteran's assertions.  Nonetheless, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to conclude that separate disability ratings for the Veteran's obstructive sleep apnea and asthma may not be assigned.  In this regard the Board does not have the authority to grant the Veteran's claim on an equitable basis, and instead is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The Board has also considered whether there is evidence suggestive of a higher disability rating.  Under DC 6847, obstructive sleep apnea that requires the use of a breathing assistance device such as a CPAP machine warrants the assignment of a 50 percent disability rating.  Where sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonae, or; requires a tracheotomy, a maximum 100 percent disability rating is assigned.

DC 6602 provides for a 60 percent disability rating where bronchial asthma has been productive of pulmonary function which includes FEV-1 values that are 40 to 55 percent of predicted values, or; FEV-1/FVC values that are 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent disability rating is appropriate where asthma has been productive of FEV-1 values that are less than 40 percent of predicted values, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high does corticosteroids or immune-suppressive medications.

The relevant evidence includes an April 2009 VA examination of the Veteran's sleep apnea.  At that time, the Veteran reported that he was using a CPAP machine at night but denied having any history of respiratory malignancy, congestive heart failure, pulmonary hypertension, cor pulmonae, pulmonary embolism, or respiratory failure.  Overall, he reported that he was experiencing good results from his use of the CPAP machine.  A physical examination revealed normal heart rate, respiration, and blood pressure.  The lungs were clear.  An examination of the heart did not reveal any abnormalities.  Occupationally, the Veteran reported that he was working as a logistics instructor and denied any occupational limitations attributable to his sleep apnea.  The examiner diagnosed moderately active obstructive sleep apnea.

A September 2009 letter from the Veteran's private physician, Dr. E.W.B., expresses that the Veteran was having occasional slight chest tightness without any overt wheezing.  The letter also notes that the Veteran was medicating his asthma with Singulair  taken daily and Ventolin before participating in sports and at bedtime.

During an October 2009 VA examination, the Veteran reported that he was having a productive cough on a daily basis with worsening symptoms during the summer and fall due to seasonal allergies.  He denied becoming out of breath while walking, but stated that he was able to climb only two flights of stairs.  He reported that he was medicating with an Asmanex inhaler every morning and an Albuterol inhaler taken twice per day.  He denied ever requiring oxygen.  A physical examination revealed unlabored respiration and clear lungs, albeit with harsh breath sounds at the bilateral bases.  Pulmonary function tests were performed and revealed FEV-1 that was 88 percent of predicted value prior to medication, and 91 percent of predicted value after taking Albuterol.  FEV-1/FVC was 83 percent of predicted value prior to medication, and 85 percent of predicted value after Albuterol.  Overall, the examiner characterized the Veteran's asthma as being "mild."

The evidence shows that the Veteran's obstructive sleep apnea has required the ongoing use of a CPAP machine; however, has not resulted in any respiratory failure, carbon dioxide retention, or cor pulmonae.  As such, the criteria for a disability rating higher than 50 percent under DC 6847 have not been met.  Similarly, pulmonary function testing has revealed respiratory performance that is well above that contemplated under DC 6602 for the assignment of a 60 percent or 100 percent disability rating.  Further, there is no evidence in the record that the Veteran's asthma has necessitated monthly follow-up visits with a physician for exacerbations or even intermittent use of corticosteroids.  Accordingly, the criteria for a disability rating higher than 50 percent under DC 6602 also have not been met.

The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, based on the predominant symptoms shown in the record, the Board does not see other rating criteria that may be applied to the Veteran's obstructive sleep apnea with asthma.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

Here, the evidence does not present an exceptional disability picture that renders inadequate the available schedular ratings under DCs 6602 and 6847 for the Veteran's obstructive sleep apnea with asthma.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, ratings higher than the 50 percent disability rating already assigned are available under the applicable rating criteria, but the Veteran's disability has not been productive of such manifestations.  As such, it cannot be said that the available schedular ratings for the Veteran's disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected obstructive sleep apnea with asthma, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  In this regard, the evidence shows that the Veteran has remained employed.  Under the circumstances, the Board will not endeavor to consider entitlement to TDIU in connection with this appeal. 

In sum, the Board finds that the Veteran is not entitled to an initial disability rating higher than 50 percent for obstructive sleep apnea with asthma.  To that extent also, this appeal is denied.


ORDER

Separate and/or higher disability ratings for obstructive sleep apnea and asthma are denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


